[joinderpaypalinternation001.jpg]
JOINDER AGREEMENT JOINDER AGREEMENT, dated as of March 25, 2020 (this “Joinder
Agreement”), among PayPal International Treasury Centre S.à r.l., a private
limited liability company (société à responsabilité limitée) incorporated under
the laws of Luxembourg, having its registered office at 22-24 Boulevard Royal,
L-2449 Luxembourg and registered with the Luxembourg trade and companies
register under number B178-173 (the “Subsidiary”), PAYPAL HOLDINGS, INC., a
Delaware corporation (the “Parent Borrower”), J.P. Morgan Securities Australia
Limited (the “Australian Borrower Administrative Agent”), JPMorgan Chase Bank,
N.A., Toronto Branch (the “Canadian Borrower Administrative Agent”), J.P. Morgan
Europe Limited (the “Luxembourg Borrowers and Singapore Borrower Administrative
Agent”) and JPMorgan Chase Bank, N.A. (the “Parent Borrower Administrative
Agent” and together with the Australian Borrower Administrative Agent, the
Canadian Borrower Administrative Agent and the Luxembourg Borrowers and
Singapore Borrower Administrative Agent, the “Administrative Agent”) for the
several banks and other financial institutions (the “Lenders”) from time to time
parties to the Credit Agreement, dated as of September 11, 2019 (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”; terms defined therein being used herein as therein
defined), by and among the Parent Borrower, the Designated Borrowers from time
to time parties thereto, the Lenders and the Administrative Agent. W I T N E S S
E T H: WHEREAS, the parties to this Joinder Agreement wish to add the Subsidiary
as a Designated Borrower to the Credit Agreement in the manner hereinafter set
forth; and WHEREAS, this Joinder Agreement is entered into pursuant to Section
4.03(b) of the Credit Agreement; NOW, THEREFORE, in consideration of the
premises, the parties hereto hereby agree as follows: 1. The Subsidiary hereby
acknowledges that it has received and reviewed a copy of the Credit Agreement,
and acknowledges and agrees to: (a) join the Credit Agreement as the Luxembourg
Borrower 2 and a Designated Borrower; (b) be bound by all covenants, agreements
and acknowledgments attributable to the Luxembourg Borrower 2 and a Designated
Borrower in the Credit Agreement; and (c) perform all obligations and duties
required of it by the Credit Agreement. 2. The Subsidiary hereby represents and
warrants that the representations and warranties with respect to it contained in
Article V of the Credit Agreement are true and correct in all material respects
on the date hereof. 1 834875.02-LACSR02A - MSW



--------------------------------------------------------------------------------



 
[joinderpaypalinternation002.jpg]
3. The Tranche under which the Subsidiary shall have the right to borrow once
joined to the Credit Agreement as the Luxembourg Borrower 2 and a Designated
Borrower: Tranche: Tranche 3 Facility 4. The address and jurisdiction of
organization of the Subsidiary are set forth below: Address 22-24 Boulevard
Royal L-2449 Luxembourg Grand Duchy of Luxembourg Attn: Andrew Smith (Director,
Legal) and Sean Byrne (Chief Operating Officer) Email: asmith2@paypal.com and
sbyrne@paypal.com Jurisdiction of organization: Luxembourg 5. Notwithstanding
anything to the contrary contained herein, the Credit Agreement or in any other
Loan Document, Committed Loan Notices with respect to Borrowings by the
Luxembourg Borrower 2 may only be delivered by the employees of the Parent
Borrower or any of its Subsidiaries that are designated in writing to the
Administrative Agent in a designation letter executed by (i) the Treasurer of
PayPal, Inc. and (ii) either (x) the Chief Financial Officer of PayPal, Inc. or
(y) the Assistant Treasurer of PayPal, Inc. 6. THIS JOINDER AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF NEW YORK. [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK] 2
834875.02-LACSR02A - MSW



--------------------------------------------------------------------------------



 
[joinderpaypalinternation003.jpg]
IN WITNESS WHEREOF, each of the undersigned has caused this Joinder Agreement to
be duly executed and delivered by its duly authorized officer and/or director as
of the day and year first above written. PAYPAL INTERNATIONAL TREASURY CENTRE
S.À R.L., as Luxembourg Borrower 2 and a Designated Borrower By:/s/ Tim Minall
Name: Tim Minall Title: Authorized Signatory PAYPAL HOLDINGS, INC., as the
Parent Borrower By:/s/ Anthony Glasby Name: Anthony Glasby Title: Vice President
and Treasurer 834875.02-LACSR02A - MSW



--------------------------------------------------------------------------------



 
[joinderpaypalinternation004.jpg]
ACKNOWLEDGED AND AGREED TO: JPMORGAN CHASE BANK, N.A., as the Parent Borrower
Administrative Agent By: /s/ Daniel Luby Name: Daniel Luby Title: Vice President
J.P. MORGAN EUROPE LIMITED, as the Luxembourg Borrowers and Singapore Borrower
Administrative Agent By: /s/ Grant Keith Name: Grant Keith Title: Associate J.P.
MORGAN SECURITIES AUSTRALIA LIMITED., as the Australian Borrower Administrative
Agent By: /s/ Cristina de Guzman Name: Cristina de Guzman Title: Associate
JPMORGAN CHASE BANK, N.A., TORONTO BRANCH, as the Canadian Borrower
Administrative Agent By: /s/ Nauman Muzaffar Name: Nauman Muzaffar Title: Vice
President 834875.02-LACSR02A - MSW



--------------------------------------------------------------------------------



 